Citation Nr: 0731597	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for pes planus of the right foot with post operative 
residuals of osteotomies.  

2.  Entitlement to a disability rating in excess of 10 
percent for pes planus of the left foot with post operative 
residuals of osteotomies.  

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran had active service from January 1980 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to the benefits 
currently sought on appeal.  

In November 2003, the Board remanded the claim for a rating 
in excess of 30 percent for tinea pedis and chronic lichen 
simplex of the scrotum.  Following the remand development, in 
June 2006, the Board granted separate ratings of 10 percent 
for tinea pedis and 30 percent for chronic lichen simplex of 
the scrotum.  The record does not reflect an appeal of that 
decision.  

The November 2003 Board decision also granted separate 10 
percent ratings for each service-connected foot disability.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2006, the 
Court set aside the Board's decision and remanded the matter 
to the Board.  

The Court raised the issue of service connection for right 
and left ankle disorders.  Thus, the Board remands the issue 
to insure proper adjudication by the Agency of Original 
Jurisdiction (AOJ).  Should the AOJ deny service connection, 
the Board will not have appellate jurisdiction of the issue 
unless the veteran perfects a timely notice of disagreement 
and substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2006 Court remand raised two points.  First the Court 
felt that the Board had not adequately explained why it did 
not assign a rating in excess of 10 percent.  On review, the 
Board finds that another examination would assist the 
evaluation of the disability.  

Secondly, the Court felt that the Board should have explained 
why the ankle was not separately rated.  Here, again, another 
examination would assist in addressing that issue.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his feet and ankles.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  Any tests or 
studies necessary to respond to the 
following questions should be done.  
The examiner should provide a complete 
explanation in response to the 
following:

a.  For each foot: 
        Is the weight bearing line over or 
medial to the great toe?
Is there inward bowing of the 
tendo achillis?
       Is there pain on manipulation and 
use of the feet?
       Is there objective evidence of 
marked deformity, such as pronation, 
abduction, etc.  If so, what is that 
evidence of marked deformity?  
        Are there indications of swelling 
on use of the feet?
		Are there characteristic 
callosities?  
		Is there marked pronation?  
		Is there extreme tenderness of 
plantar surfaces of the feet?  
		Is there marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances?
		What other manifestations of the 
service-connected pes planus with post 
operative residuals of osteotomies does 
the veteran have?  

b.  For each ankle:
		Is it at least as likely as not (a 
50 percent or greater probability) that 
the service-connected pes planus with 
post operative residuals of osteotomies 
causes an ankle disorder?  If so, what 
is the diagnosis?  
		If it is at least as likely as not 
that the service-connected foot 
disability affects the veteran's ankle, 
is the effect limited to the tendo 
achillis, or does it involve the 
joints, bones, or other structures?  If 
so, what structures are affected and 
how?  
		What is the range of ankle motion?   

2.  Thereafter, adjudicate the 
veteran's ankle claims and readjudicate 
his foot claims.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a decision on his ankle 
claims and, for the foot claims, a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
supplemental statement of the case.  
The veteran and his representative 
should be afforded the applicable time 
period in which to respond.  The Board 
again notes that it will not have 
jurisdiction of the ankle claims in the 
absence of a perfected appeal with a 
timely filed notice of disagreement and 
substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



